
	
		II
		110th CONGRESS
		1st Session
		S. 2288
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Ms. Snowe (for herself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish portfolio quality standards, improve lender
		  oversight by the Small Business Administration, create economic outcome and
		  performance measurements, strengthen the loan programs under section 7(a) of
		  the Small Business Act and title V of the Small Business Investment Act of
		  1958, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending Oversight and
			 Program Performance Improvement Act of 2007.
		2.FindingsCongress finds the following:
			(1)Recent reports by
			 the Government Accountability Office have recommended that the Small Business
			 Administration develop better measurements and methods for measuring the
			 performance of lending programs and the effectiveness of lender
			 oversight.
			(2)A July 2007
			 report by the Government Accountability Office entitled Small Business
			 Administration: Additional Measures Needed to Assess 7(a) Loan Program’s
			 Performance found the following:
				(A)Determining the
			 success of the loan programs under section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is difficult as the performance measures show only
			 outputs—the number of loans provided—and not outcomes, or the fate of the
			 businesses borrowing with the guarantee..
				(B)The
			 current measures do not indicate how well the agency is meeting its strategic
			 goal of helping small businesses..
				(C)To better
			 ensure that the 7(a) program is meeting its mission responsibility of helping
			 small firms succeed through guaranteed loans, we recommend that the SBA
			 administrator complete and expand the SBA’s current work on evaluating the
			 program’s performance measures. As part of that effort, at a minimum, the SBA
			 should further utilize the loan performance information it already collects,
			 including but not limited to defaults, prepayments, and number of loans in good
			 standing, to better report how small businesses fare after they participate in
			 the 7(a) program..
				(3)A June 2004
			 report by the Government Accountability Office entitled Small Business
			 Administration: New Services for Lender Oversight Reflect Some Best Practices
			 but Strategy for Use Lags Behind found that Best practices
			 dictate the need for a clear and transparent understanding of how a risk
			 management service and the tools it provides will be used..
			3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 base year means the year in which a covered loan recipient
			 receives a loan under section 7(a) of the Small Business Act (15 U.S.C. 636(a))
			 or the 504 Loan Program;
			(3)the term
			 covered lender means—
				(A)a lender
			 participating in the guarantee loan program under section 7(a) of the Small
			 Business Act (15 U.S.C. 636(a)); and
				(B)a State or local
			 development company participating in the 504 Loan Program;
				(4)the term
			 covered loan recipient means a person that receives a loan under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or the 504 Loan
			 Program;
			(5)the term
			 economic performance evaluation measurements means the economic
			 performance evaluation measurements established under section 8(a);
			(6)the term
			 504 Loan Program means the program to provide financing to small
			 business concerns by guarantees of loans under title V of the Small Business
			 Investment Act of 1958 (15 U.S.C. 695 et seq.), which are funded by debentures
			 guaranteed by the Administrator;
			(7)the term
			 portfolio quality evaluation standards means the portfolio quality
			 evaluation standards established under section 5(a)(1); and
			(8)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632).
			4.AuthoritySection 5 of the Small Business Act (15
			 U.S.C. 634) is amended—
			(1)in subsection
			 (b)(14), by striking other lender oversight activities and
			 inserting used to improve portfolio performance and lender oversight
			 through technology and software programs designed to increase program loan
			 quality, management, accuracy, and efficiency and program underwriting accuracy
			 and efficiency; and
			(2)by adding at the
			 end the following:
				
					(i)In establishing
				lender oversight review fees described in subsection (b)(14), the Administrator
				shall follow cost containment and cost control best practices that ensure that
				such fees are reasonable and do not become burdensome or
				excessive.
					.
			5.Portfolio
			 quality evaluation standards
			(a)Standards
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall develop and publish in the Federal Register
			 portfolio quality evaluation standards for covered lenders, which shall include
			 portfolio quality criteria, including—
					(A)a liquidation
			 rate;
					(B)a currency
			 rate;
					(C)a recovery
			 rate;
					(D)a delinquency
			 rate; and
					(E)other portfolio
			 risk indicators.
					(2)UseThe
			 Administration shall use the portfolio quality evaluation standards—
					(A)to determine the
			 portfolio quality of a covered lender, in comparison to the portfolio quality
			 of all covered lenders; and
					(B)for conducting
			 lender oversight of covered lenders.
					(b)ImplementationThe
			 Administrator shall—
				(1)rank and
			 determine a separate score for each covered lender, on each of the portfolio
			 quality evaluation standards;
				(2)combine the
			 portfolio quality rankings described in paragraph (1) to establish the overall
			 lender portfolio quality score for each covered lender, based on the compliance
			 of that covered lender with the portfolio quality evaluation standards;
				(3)provide a covered
			 lender access to—
					(A)the score of that
			 covered lender for each of the portfolio quality evaluation standards;
			 and
					(B)the overall
			 portfolio quality score for that covered lender; and
					(4)provide a written
			 explanation of the factors affecting the score described in paragraph (3)(A)
			 for a covered lender to that covered lender.
				(c)Quarterly
			 evaluationsNot less frequently than once each quarter, the
			 Administrator shall evaluate each covered lender to determine whether—
				(1)there has been a
			 statistically significant adverse change in the criteria evaluated under the
			 portfolio quality evaluation standards relating to a covered lender; and
				(2)the portfolio of
			 that covered lender has a higher concentration of loans made to businesses in a
			 specific North American Industry Classification System code (or any successor
			 thereto) than is typical for businesses in that code, as determined by the
			 Administrator.
				(d)Additional
			 onsite review
				(1)Deterioration
			 in loan portfolioIf the Administrator determines that there is
			 significant and sustained statistically adverse change in the loan portfolio of
			 a covered lender, based on the quarterly evaluation of that covered lender
			 under subsection (c), the Administrator shall—
					(A)determine the
			 reason for such deterioration;
					(B)determine if the
			 deterioration should lead to an onsite review of the loan portfolio of that
			 covered lender;
					(C)taking into
			 consideration the opinion of the relevant district director of the
			 Administration, determine whether it is appropriate for the Administrator to
			 adjust the preferred lender or other loan making status of that covered
			 lender;
					(D)document the
			 decision by the Administrator regarding whether to conduct an onsite review or
			 adjust the loan making status of that covered lender; and
					(E)inform that
			 covered lender of any statistically adverse change in loan quality of the
			 portfolio of that covered lender.
					(2)Adverse
			 changesIf the Administrator determines there has been a
			 statistically significant adverse change in the criteria evaluated under the
			 portfolio quality evaluation standards relating to a covered lender, the
			 Administrator shall determine whether it is necessary to conduct an onsite
			 review of that covered lender.
				(3)Scope of
			 reviewAny onsite review of a covered lender under this
			 subsection shall focus on—
					(A)the credit
			 quality of the loans within the portfolio of that covered lender;
					(B)the soundness of
			 the credit evaluation and underwriting processes and procedures of that covered
			 lender;
					(C)the adherence by
			 that covered lender to the policies and procedures of the Administration;
			 and
					(D)any other
			 measures that the Administrator determines appropriate.
					(e)DefaultsThe
			 Administrator shall provide to a covered lender information relating to any
			 indicator under the portfolio quality evaluation standards that indicate an
			 increased risk of default for specific loans.
			(f)Document
			 retentionThe Administrator shall maintain an electronic copy of
			 any document relating to any portfolio quality evaluation or onsite review
			 under this section (including documents relating to any determination regarding
			 whether to conduct such a review).
			(g)Data
			 collectionThe Administrator shall enter into a contract with a
			 fiscal and transfer agent of the Administration under which that fiscal and
			 transfer agent shall provide to the Administrator the data necessary to conduct
			 the quarterly evaluation of covered lenders using the portfolio quality
			 evaluation standards under this section.
			6.Default
			 rate
			(a)In
			 generalUsing established industry standards for calculating loan
			 default rates, and not later than 1 year after the date of enactment of this
			 Act, and every year thereafter, the Administrator shall calculate a loan
			 default rate for—
				(1)loans under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a));
				(2)loans under the
			 504 Loan Program; and
				(3)specialty loan
			 programs under section 7(a) of the Small Business Act or the 504 Loan Program,
			 including the Express Loan Program under section 7(a)(31) of the Small Business
			 Act and the Export Working Capital Program under section 7(a)(14) of the Small
			 Business Act.
				(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall publish in the Federal Register the methodology the Administrator will
			 use to calculate default rates under subsection (a).
			(c)PurposeThe
			 purpose of the default rates calculated under subsection (a) is to provide a
			 cumulative default rate for loans under section 7(a) of the Small Business Act
			 (15 U.S.C. 636(a)) and loans under the 504 Loan Program that may be compared
			 directly to the default rates of other commercial loans.
			7.Computer
			 modeling
			(a)Transparency in
			 ranking criteriaThe Administrator—
				(1)shall provide
			 each covered lender with the data, factors, statistical methods, ranking
			 criteria, indicators, and other measures used to make the ranking described in
			 section 5(b); and
				(2)may not charge a
			 fee for providing the information described in paragraph (1).
				(b)Failure To
			 provideIn ranking a covered lender under section 5(b), the
			 Administrator may not use any data, factor, statistical method, ranking
			 criteria, indicator, or other measure that the Administrator has not provided
			 to that covered lender.
			(c)ContractsBefore
			 establishing or modifying any system or mechanism for evaluating the making of
			 loans, the accounting for loans, the underwriting of loans, or otherwise
			 overseeing loans made by covered lenders, the Administrator shall consult with
			 relevant covered lenders.
			8.Economic
			 performance evaluation measurements
			(a)MeasurementsNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall develop and publish in the Federal Register economic performance
			 evaluation measurements for evaluating the economic performance and economic
			 outcomes of each covered loan recipient, which shall include—
				(1)number of
			 individuals employed by that covered loan recipient;
				(2)the annual sales
			 receipts of that covered loan recipient;
				(3)an estimate of
			 the total annual Federal income tax paid by that covered loan recipient;
				(4)whether the
			 covered loan recipient prepaid the covered loan;
				(5)whether the
			 covered loan recipient defaulted on the covered loan;
				(6)the number of
			 businesses operated by covered loan recipients that cease operations;
			 and
				(7)the number of
			 covered loan recipients that establish a new business relating to the business
			 for which that covered loan recipient received a loan under section 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)) or the 504 Loan Program.
				(b)Collection of
			 information
				(1)In
			 generalOn and after the date that is 2 years after the date of
			 enactment of this Act, the Administrator shall electronically collect, as part
			 of the loan application process, from the person applying for a loan under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or the 504 Loan
			 Program—
					(A)the number of
			 individuals employed by the applicant;
					(B)the annual sales
			 receipts of the applicant for the year before the date of the application;
			 and
					(C)an estimate of
			 the total annual Federal income tax paid by that covered loan recipient.
					(2)Base
			 yearThe Administrator shall use the information collected under
			 paragraph (1) to establish the base year statistics for the applicant.
				(3)Information
			 compliance
					(A)In
			 generalDuring the 12-year period beginning on the date that a
			 covered loan recipient receives a loan under section 7(a) of the Small Business
			 Act or the 504 Loan Program, as the case may be, the covered loan recipient
			 shall provide to the Administrator information relating to the economic
			 performance evaluation measurements upon requested.
					(B)FrequencyThe
			 Administrator shall request information from a covered loan recipient under
			 subparagraph (A) not less frequently than once every 4 years.
					(c)Reporting
				(1)In
			 generalNot later than 6 years after the date of enactment of
			 this Act, and every 4 years thereafter, the Administrator shall publish a
			 report assessing the information relating to the economic performance
			 evaluation measurements submitted by covered loan recipients during the period
			 described in paragraph (2), including an evaluation of the aggregate changes,
			 if any, in the economic performance evaluation measurements since the relevant
			 base years for such covered loan recipients.
				(2)PeriodThe
			 period described in this paragraph is—
					(A)for the first
			 report submitted under this subsection, not shorter than the 4-year period
			 before the date of that report;
					(B)for the second
			 report submitted under this subsection, not shorter than the 8-year period
			 before the date of that report; and
					(C)for the third
			 report submitted under this subsection, and each report submitted thereafter,
			 not shorter than the 12-year period before the date of that report.
					9.PrivacyIn collecting data and preparing reports
			 under this Act, the Administrator shall ensure that the privacy and information
			 of covered loan recipients is protected.
		10.Executive
			 compensationSection 503 of
			 the Small Business Investment Act of 1958 (15 U.S.C. 697) is amended by adding
			 at the end the following:
			
				(j)Executive
				compensation
					(1)In
				generalExcept as provided in paragraph (4), a State or local
				development company shall have a written contract with each executive or highly
				paid employee of that development company relating to the employment of that
				executive or highly paid employee, which shall include, for that executive or
				employee, the amount of compensation, benefits, and any transfer of anything of
				value to that executive or highly paid employee, including any rental or
				sale.
					(2)Approval by
				board of directors
						(A)In
				generalA written contract described in paragraph (1) shall be
				approved by the board of directors of the State or local development
				company.
						(B)EvaluationIn
				evaluating a contract described in paragraph (1), the members of the board of
				directors of a State or local development company shall—
							(i)determine the
				fair market value of the benefits received by an executive or highly paid
				employee from that development company; and
							(ii)evaluate the
				amount paid by other State or local development companies and commercial
				lenders for comparable services, including, if a rental of property for that
				executive or highly paid employee is part of that contract, the amount of
				annual rent paid locally for comparable property.
							(C)Distribution of
				evaluationThe board of directors of a State or local development
				company shall ensure that the information described in subparagraph (B) is made
				available to each member of that board of directors before the date of the
				meeting at which the board of directors will determine whether to approve the
				relevant contract and include the information described in subparagraph (B) in
				the minutes of that meeting.
						(D)ParticipationAn
				executive or highly paid official, and any other party with personal interest
				in a contract, shall not attend a meeting of the board of directors to
				determine whether to approve the contract with that executive or highly paid
				official, unless the members of the board of directors request that executive
				or highly paid official respond to questions.
						(E)VotingAn
				executive or highly paid official, and any other party with personal interest
				in a contract, shall not be present during, and shall not vote on, whether to
				approve the contract with that executive or highly paid official.
						(3)Annual
				reportsA State or local development company shall report
				annually to the Administration regarding the terms of each contract with each
				executive or highly paid official of that development company.
					(4)ExceptionThis
				subsection shall not apply to—
						(A)a small State or
				local development company;
						(B)a State or local
				development company that makes a low number of loans under the 504 Loan
				Program; or
						(C)a State or local
				development company regulated by a State or local government.
						(5)RegulationsThe
				Administrator shall promulgate regulations to carry out this subsection,
				including defining the terms executive, highly paid,
				small State or local development company, and low number of
				loans.
					.
		11.Study and
			 report on examination and review fees
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the Loan
			 Guaranty Program under section 7(a) of the Small Business Act to
			 determine—
				(1)the scope of
			 lender oversight needed by the Administration;
				(2)what other
			 entities regulate the lenders that participate in that loan guaranty program,
			 what activities are being reviewed, and the scope of such reviews;
				(3)how the amounts
			 of examination and review fees are determined by such other regulatory
			 entities, who pays for such fees, and how they compare with examination and
			 review fees proposed in regulations issued by the Administration on May 4,
			 2007;
				(4)how examination
			 and review fees factor into the risk-adjusted return on capital (or
			 RAROC) ratings of lenders;
				(5)what would be
			 reasonable fees to be charged for Administration lender oversight;
				(6)whether
			 Administration lender oversight functions can be executed in conjunction with
			 other lender reviews currently required by other regulatory entities, including
			 those that review Federal banks, credit unions, or entities reviewed by the
			 Farm Credit Administration; and
				(7)the impact of
			 lender oversight fees proposed by the Administration on lending to borrowers,
			 including cost changes, availability of credit, and increased or decreased
			 lender participation.
				(b)ReportThe
			 Comptroller General shall submit to Congress a report on the results of the
			 study required by subsection (a) not later than 1 year after the date of
			 enactment of this Act.
			
